DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4-4-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,952,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4-4-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 17/181,965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a wearable elastic device for dispensing sanitizer according to the claim including one or more raised elements protruding from the surface of the wearable elastic element wherein the raised elements are located near the slit on the surface of the wearable elastic element.
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a wearable elastic device for dispensing sanitizer according to the claim including one or more raised elements protruding from the surface of the wearable elastic element wherein the raised elements are located near the slit on the surface of the wearable elastic element.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Powers et al. (US Patent No. 7,316,332) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a wearable elastic device for dispensing sanitizer comprising: a wearable elastic element with a slit on the surface of the wearable elastic element, wherein the wearable elastic element having an internal reservoir for holding liquid sanitizer and the slit is substantially hermetically sealed when the wearable elastic element is un-deformed.
Cwalinski et al. (US Patent No. 10,413,025) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a wearable elastic device for dispensing sanitizer comprising: multiple wearable elastic elements with a port on the surface of each of the wearable elastic elements, wherein each of the wearable elastic element having an internal reservoir for holding liquid sanitizer; and one or more connecting elements that connect the multiple wearable elastic elements to form a closed loop.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754